ORMOND, J.
The facts of this case are, briefly, that Denys Casey & Co. recovered a judgment in the County Court of Mobile, against Charles Cullum; from which the lat*14ter prosecuted a writ of error to the Supreme Court, with the appellant Wiswell as his surety, where the judgment- was affirmed. Cullum then filed his bill in Chancery, praying an injunction of the judgmeut at law, which was granted, and he thereupon gave bond, with the appellee Munroe as his surety The bill was dismissed — the injunction dissolved, and the injunction bond directed to have the force and effect of a judgment, and that the Register certify the same, together with a transcript of the bond, to the court of law.
At the succeeding Term, Munroe filed his petition, setting forth that in the bond executed by him as the surety of Cullum to obtain the injunction, the judgment to be enjoined was described as a judgment of the County Court instead of a judgment of the Supreme Court, in which it had been affirmed, — that therefore the bond did not operate as an injunction or super-sedeas to the judgment, — and prays a revocation of that portion of the decree which orders the bond to have the force and effect of a judgment.
The Chancellor, on the hearing, set aside so much of the decree of the last Term as gave to the bond the force and effect of a judgment ; from which Wiswell prayed an appeal, which was granted.
Without, at this time, entering into an examination of the sufficiency of this bond, we will proceed to the consideration of the question, whether a decree is necessary to give to an injunction bond the force and effect of a judgment after a dissolution of the injunction.
By the act of 1826, [Aik. Dig. 291,] it was enacted, “that every bond executed for the purpose of obtaining an injunction, shall, on the dissolution of the said injunction, have the force and effect of a judgment; and it shall be lawiul for the party or parties whose judgment may have been enjoined, to take out' execution against all the obligors in the bond, for the amount of the judgment which shall have been enjoined, together with lawful interest thereon, and also the costs incurred in and about the said Chancery proceedings.” It seems perfectly clear that this is a legislative declaration of the effect of the bond when executed, and did not contemplate any action of the Court to give it the “force and effect bf a judgment.” That consequence attached to it the moment the injunction *15was dissolved. From that time the bond became, in effect, a judgment, upon which the party whose judgment had been enjoined, could immediately, and without application to the Court,-as in the case of any other judgment, sue out execution; and an order of the Chancellor, upon the dissolution of an injunction, that such bond should not have the force and effect of a judgment, would be as nugatory as his decree that it should have such an effect, would be unnecessary.
These propositions are indeed so self-evident, that no argument can make them plainer, were it not for the supposed change in the law, by the 6th section of the act to regulate the practice in the Courts of Chancery, passed January, 1841. [Meek’s Sup. 65.] Which provides, “that whenever an injunction is ordered to be dissolved, either with or without the six per cent, damage, and the injunction bond is ordered to have the force and effect of a judgment, it shall be the duty of the Register to certify the same, together with the transcript of the bond, to the court of law, to the end that the plaintiff at law may have execution on the injunction bond, as well as for the six per cent, damage, if any be awarded.”
Was it intended by the Legislature, by this enactment, to confer on the Chancellor the power of declaring whether a bond executed for the purpose of obtaining an injunction to a judgment at law, should have the force and effect of a judgment or not, upon the dissolution of the injunction? We think such was not the intention of the Legislature.
If such an effect be given to it, it will be a repeal by implication, of the act of 1826, previously cited, which declares the legal effect of these bonds.
The well established rules of construction are, that the repeal of a law by implication, is never favored; and that it there be two affirmative statutes upon the same subject, the one does not repeal the other if both may consist together; and it is the duty of Courts to seek for such a construction as will reconcile both. [Warder v. Arelle, 2 Wash. 282.]
“ A thing which is within the letter of the statute, is not within the statute, unless it be within the intention of the makers.” [6th Bac. Ab. 385.]
The intention of the Legislature in the passage of this act,is sufficiently plain. Previous to the establishment of the *16separate Chancery Courts, the functions of Common Law Judge and Chancellor being united in the same person, and the same person, as Clerk, having the custody of the records in Common Law and Chancery cases — upon the dissolution of an injunction, that fact being known to the Clerk, he immediately issued execution on the injunction bond. But after the separation of these Courts, some difficulty seems to have been felt — though certainly without any just cause as appears to us — in making known to the Clerk of the Law Court, the fact of the dissolution of the injunction. To obviate this difficulty, real or supposed, was the evident design of this section, which makes it the duty of the Register to certify the fact that the injunction has been dissolved, to the Clerk of the Court where the judgment was rendered, together with a transcript of the bond, that execution may issue thereon.
It is most unreasonable to suppose that the Legislature, intending to provide against a particular evil, and providing the appropriate remedy, should, at the same time, intend by indirection, to repeal the law which they were endeavoring to make more efficient. If it had been the design by that act to make such an important change in the law, as that injunction bonds should have the force and effect of a judgment, only in the event the Chancellor should so order and decree, it is impossible to suppose it would have been left to construction, and be carefully wrapt up in doubtful and ambiguous phrases.
We conclude therefore that such was not the intention of the Legislature, and therefore if within the letter of the law, is not within the statute.
It is certainly true, that where a law is plain and unambiguous it is binding on the Courts, and they cannot speculate on consequences. Such in our opinion is not the case here. Even the literal interpretation of- the statute is satisfied by supposing the terms “ordered to have the force and effect of a judgment,” to mean, ordered or directed by the existing law, to have the force and effect of a judgment. This construction is not, in our opinion, so strained and unnatural as to suppose the Legislature intended by this ambiguous phrase to change the law as it had existed almost from the foundation of the State Government, and for the certainty and unerring pre-*17cisión of the existing law, to substitute the opinion of the Chancellor.
It is laid down by C. J. Marshall, in the United States v. Fisher, [2d Cranch, 342,] that where great inconvenience will result from a particular construction, that construction is to be avoided, unless the meaning of the Legislature be plain. Of the inconvenience to which the construction contended for would lead, this case affords a conclusive example.
In the case of Boren et al v. Chisholm, [3 Ala. Rep. 513,] we considered the effect of a decree of the Chancellor dissolving an injunction, and held that the right of the plaintiff to take out execution on the judgment at law, after a dissolution of the injunction, was not derived from the decree of the Chancellor, but was a right springing into existence upon the dissolution of the injunction. The Court say, “Besides, the issuance of an execution upon a judgment at law, suspended by an injunction of the Court of Chancery, cannot be said to be a proceeding under the decree dissolving the injunction. The injunction was a prohibition to issue the execution until the Chancellor could inquire into the complaint — its dissolution cannot, with propriety, be said to give power to issue the execution, but merely removes a temporary restraint to the exercise of a power which exists independent of the Chancellor.”
This reasoning applies with full force to the injunction bond, to which the statute gives the force and effect of a judgment, and authorizes the plaintiffs in the enjoined judgment to issue execution thereon.
This right,thus given by the statute, cannot be defeated by the omission of the Register to certify to the law court the fact of the dissolution of the injunction. The sixth section of the act of 1841, is mandatory to the Register, and dues not require the action of the Chancellor; and it would be strange if the omission of the Register to perform a mere ministerial act could affect a right secured by law. If the plaintiff should sue out execution improperly, either on a bond, which, for want of conformity to the bill, or to the fiat of the Chancellor, did not operate as an injunction and supersedeas — or prematurely before the injunction was dissolved — in either case the execution would, on application to the Judge of the Court out of which it issued, be superseded and quashed. And in the last men*18tioned case, the parties would also be liable to be punished by the Chancellor for a contempt.
It is no objection to this view of the case, that the injunction bond is on file in the office of the Chancery Court. The plaintiff in the enjoined judgment is the beneficiary of the bond, and would be entitled to a copy of it, from the Register, on demand.
This disposes of the entire case. When the Chancellor dissolved the injunction, the bond became, by operation of law, a statute judgment, if by its terms it operated to enjoin the issuance of an execution on the judgment at law, and whether it could so operate or not, was a question to be determined by the common law Judge. It results from this, that the petition of Munroe should not have been entertained by the Chancellor.
The question whether the bond executed by Munroe operated as a supersedeas to the judgment at law, has been discussed in the written arguments submitted by counsel, and it is proper that it should be decided, to put an end, if possible, to this very litigated case.
The bill filed by Cullum to obtain the injunction, describes the judgment obtained by Casey & Co. against him, in the County Court of Mobile, and states that it was carried by writ of error to the Supreme Court, where it was affirmed. The prayer of the bill is, that the “said judgment be perpetually enjoined, or that a new trial at law be granted to your orator,” &c., and that an injunction may issue to said defendants, restraining them from proceeding any further to enforce their judgment at law,” &c.
The Chancellor, by his fiat, directed “ an injunction to issue according to the prayer of the complainant, enjoining the defendants from proceeding to collect their said judgment till the further order of the Court of Chancery,” &c.
A bond for an injunction was executed by Cullum, with Munroe as his surety, in the penalty of $9,404 86, which is double the amount of the judgment obtained in the County Court.
The judgment which the condition of the bond recites as embraced by the fiat of the Chancellor is a “ certain judgment against the said. Cullum, in favor of D. Casey & Co. in the *19County Court of said county, for the sum of #4,702 43, which judgment bears daté the 14th February, 1838.”
The act of 1826, [Aik. Dig. 258, §26,] provides that “in all cases in which the judgment, sentence, or decree of an inferior Court,shall be affirmed in the Supreme Court, it shall be the duty of said Supreme Court to render judgment against the security or securities on the bond executed on obtaining the appeal or writ of error in the same manner and for the same sum for which judgment shall be rendered against the plaintiff or plaintiffs, complainant or complainants, in the said Supreme Court; and it shall be the duty of the clerk of said Supreme Court to certify the judgment thereof to the Court from which the cause came, against both the principal and the surety or sureties; and it shall be the duty of the Clerk of the Court whose judgment or decree shall have been affirmed, immediately on the reception of the certificate, to issue execution returnable to the next Term of the said Court, against the person or persons against whom judgment shall have been rendered in the Supreme Court, and for the amount of said judgment, in pursuance of the certificate of the Clerk of the Supreme Court.”
In our opinion, the necessary result of this enactment is, that the judgment of the inferior Court is, upon its affirmance here, merged in the judgment of this Court, where a new judgment is entered with different parties from the judgment as it existed in the Court below. After the affirmance here, and rendition of judgment against not only the original defendant, but jointly against him and his sureties, if the statute was silent against whom execution should issue, it would necessarily follow that execution must issue against all the parties to the judgment. But the statute contains an express direction to that effect, thereby removing all doubt that it was the intention of the Legislature that the judgment of the Court below, superseded by a writ of error bond, should, on its affirmance by this Court, merge in the judgment here rendered against the original defendant and his sureties. After the rendition of such judgment an execution issued on the judgment of the inferior Court could be quashed for irregularity.
from this examination, it appears that the bond executed by Cullum and Munroe in this case, did not operate as a su-persedeas to the judgment obtained by D. Casey & Co. against *20Cullum and Wiswell, in this Court, but, by its terms, was designed to supersede the judgment of the County Court, which judgment was then merged in the judgment of this Court, and upon which no execution could issue.
The fiat ofihe Chancellor must refer to the judgment of this Court, which was recited in the bill, and to enjoin which the prayer of the bill must refer, as, otherwise, it would be inoperative.
It results from this, that the bond executed by Cullum and Munroe not operating as a supersedeas, whatever may be its effect as a bond, at common law, cannot have the force and effect of a judgment upon a dissolution of the injunction, as that effect is only given to such bonds as enjoin the judgment., which was not the fact in this case.
Wriswell was improperly made a party to the petition filed by Munroe, but he was not prejudiced thereby, inasmuch as the Chancellor decreed costs against the petitioner. No notice has been taken of the question argued by counsel, whether the proceeding by petition to reform the previous decree of the Court was regular, or whether it should have been by bill of review, because, as has been shown, the first decree of the Chancellor in relation to the injunction bond was inoperative, and the final order of the Chancellor being correct, though unnecessary, must be affirmed at the cost of the appellant, who has brought the cause into this Court.